[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] RULING ON PLAINTIFF'S MOTION FOR SUMMARY JUDGMENT
The plaintiff's memorandum of law in support of its motion limits the scope of the motion to the defendant's counterclaim which seeks to establish an agency relationship between the plaintiff as agent and the City of Stamford as principal. Stamford is a municipal corporation and the employer of defendant, Nathan E. Potts, Jr.
While the plaintiff's affidavit executed by its President, Raymond F. Dowling is largely conclusory in nature it does, establish that the plaintiff is a federal credit union. A federal credit union is an entity separate and distinct from the municipality whose employees it serves. See C.G.S § 36a-435
et. seq. The affidavit contains allegations which deny any agency relationship with the city and which assert the independence of the credit union. The defendant's affidavit asserts none of the elements of agency. 3 Am.Jur. 2nd Ag. § 1.
The motion is granted as to the counterclaim only.
THE COURT,
Mottolese, Judge